                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA,                        )
                                                   )
                        Plaintiff,                 )
                                                   )
  v.                                               )
                                                   )                No. 3:19-CR-146-TAV-DCP-2
  CHRISTOPHER ROCHON,                              )
                                                   )
                        Defendant.                 )

                                 MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

  § 636(b) for disposition or report and recommendation regarding disposition by the District Court

  as may be appropriate. This case is before the Court on Defendant Christopher Rochon’s Motion

  for Emergency Release [Doc. 89], filed on May 11, 2020.

         Defendant requests that the Court reconsider his detention prior to trial, arguing that there

  are conditions in place that would reasonably assure his appearance and the safety of the

  community, particularly in light of the potential exposure to the COVID-19 virus stemming from

  his detention.

         In consideration of releasing Defendant pending trial, the Court has weighed the factors set

  forth in 18 U.S.C. § 3142(g) and finds that the arguments presented by the parties, as well as the

  Pretrial Services Report (“PSR”) prepared in the Eastern District of Michigan and the May 22,

  2020 Memorandum of the United States Probation Services in the Eastern District of Tennessee,

  establish by clear and convincing evidence that the Defendant is a danger to the community and

  that no condition or combination of conditions of release will reasonably assure the safety of the

  community. Additionally, the undersigned finds that Defendant has failed to show a specific threat




Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 1 of 16 PageID #: 319
  of serious complications from contracting COVID-19. Accordingly, Defendant is ORDERED

  DETAINED pending further proceedings in this case.

  I.      BACKGROUND

          Defendant is charged [Doc. 3] with the conspiracy to distribute and possess with intent to

  distribute four hundred (400) grams or more of a mixture containing fentanyl and one hundred

  (100) grams or more of a mixture containing heroin, in violation of 21 U.S.C. §§ 846, 841(a)(1),

  841(b)(1)(A), and 841(b)(1)(B), the distribution of a quantity of fentanyl, in violation of 21 U.S.C.

  §§ 841(a)(1) and (b)(1)(C), and possession with intent to distribute fifty (50) grams or more of

  methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).

          Defendant was arrested for the instant offense in the Eastern District of Michigan on

  February 7, 2020 and was ordered temporarily detained pending a detention hearing. A detention

  hearing was held before Magistrate Judge Elizabeth Stafford in the Eastern District of Michigan

  on February 11, 2020, and Defendant was ordered detained on February 12, 2020. Specifically,

  the Eastern District of Michigan found that Defendant had not introduced sufficient evidence to

  rebut the presumption under 18 U.S.C. § 3142(e)(3), as well as that by clear and convincing

  evidence, no condition or combination of conditions of release would reasonably assure the safety

  of any other person and the community. See [Doc. 89-1].

          Defendant was subsequently remanded to custody for transportation to the Eastern District

  of Tennessee for further proceedings. Defendant appeared before the undersigned for an Initial

  Appearance and Arraignment on March 9, 2020, and the Federal Defender Services of Eastern

  Tennessee and Assistant Federal Defender Nakeisha Jackson were appointed as counsel. See

  [Docs. 63 & 65]. Defendant then filed his Motion for Emergency Release [Doc. 89] on May 11,

  2020.



                                                   2

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 2 of 16 PageID #: 320
  II.    ANALYSIS

         Defendant now moves [Doc. 89] for release pursuant to 18 U.S.C. § 3142(i), which

  provides that a “judicial officer may, by subsequent order, permit the temporary release of the

  person, in the custody of a United States marshal or another appropriate person, to the extent that

  the judicial officer determines such release to be necessary for preparation of the person’s defense

  or for another compelling reason.” Defendant argues that the COVID-19 pandemic provides a

  compelling reason for his release because his “asthma makes him a high risk for complications of

  COVID-19” while detained at the Blount County Jail (the “detention facility”). [Id. at 7].

         Defendant maintains that the detention facility does not have “the testing, quarantining, or

  treatment capacity” to effectively combat the COVID-19 virus, and points to precedent of courts

  nationwide releasing pretrial detainees with pre-existing conditions, even in presumption cases and

  cases based on violent charges. [Id. at 6]. In particular, Defendant asserts that although there are

  no positive cases at the detention facility, he is currently held in “D-Pod,” where he shares a two-

  person cell with three other inmates, thus making it impossible for him to effectively socially

  distance. [Id. at 14]. Defendant submits that he does not present a serious flight risk or danger to

  the community, and requests to “be placed on temporary, emergency release” under “home

  confinement” to reside with his longtime friend, Victoria Green, in Knoxville, Tennessee “only

  for the duration of the COVID-19 pandemic.” [Id. at 15].

         Under the Bail Reform Act, the Court must determine “whether there are conditions of

  release that will reasonably assure the appearance of the [Defendant] as required and the safety of

  any other person and the community[.]” 18 U.S.C § 3142(g). In making this determination, the

  Court must consider the available information relating to (1) the nature and circumstances of the

  charged offense; (2) the weight of the evidence against the Defendant, (3) the Defendant’s history



                                                   3

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 3 of 16 PageID #: 321
  and characteristics, and (4) “the nature and seriousness of the danger to any person or the

  community that would be posed by the [Defendant’s] release.” 18 U.S.C § 3142(g)(1)-(4).

  Additionally, in an April 6, 2020 Memorandum, United States Attorney General William Barr

  stated that “the current COVID-19 pandemic requires that we also ensure we are giving appropriate

  weight to the potential risks facing certain individuals from being remanded to federal custody.”

  See Memorandum for All Heads of Department Components and All United States Attorneys,

  Litigating Pre-Trial Detention Issues During the COVID-19 Pandemic, April 6, 2020, available

  at https://www.justice.gov/file/1266901/download.

         Finally, the Court observes that in the instant case, a rebuttable presumption applies,

  requiring the Court to presume that no condition or combination of conditions will reasonably

  assure Defendant’s appearance or the safety of the community. 18 U.S.C. § 3142(e)(3)(A). In this

  respect, the Court finds probable cause, in the form of the Indictment, to believe that the Defendant

  has committed an offense under the Controlled Substances Act for which he faces a maximum

  sentence of ten years or more. See 18 U.S.C. § 3142(e)(3)(A); United States v. Stone, 608 F.3d

  939, 947 (6th Cir. 2010); United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985) (holding that

  the indictment establishes probable cause for purposes of the rebuttable presumption). This

  presumption places the burden of production with the Defendant, who must “produce some

  credible evidence forming a basis for his contention that he will appear and will not pose a threat

  to the community.” Id. The Government retains the burden of persuasion. Stone, 608 F.3d at 947.

         Guided by these provisions of the Bail Reform Act, the Court will first address the

  respective section 3142(g) factors, in light of the rebuttable presumption, and then analyze

  Defendant’s specific arguments related to the COVID-19 virus.




                                                   4

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 4 of 16 PageID #: 322
         A.      Section 3142(g) Factors

         First, the Court finds that the nature and circumstances of the offense charged argues in

  favor of detention. 18 U.S.C. § 3142(g)(1). As the Court previously detailed, Defendant is charged

  [Doc. 3] with the conspiracy to distribute and possess with intent to distribute four hundred (400)

  grams or more of a mixture containing fentanyl and one hundred (100) grams or more of a mixture

  containing heroin, in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A), and 841(b)(1)(B), as

  well as the distribution of a quantity of fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and

  (b)(1)(C), and possession with intent to distribute fifty (50) grams or more of methamphetamine,

  in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).          Defendant thus faces a rebuttable

  presumption that there is “no condition or combination of conditions [that] will reasonably assure

  the appearance of the person as required and the safety of the community.” 18 U.S.C. § 3142(e)(3).

  Therefore, the Court finds that this factor weighs in favor of detention.

         Second, the weight of the evidence of Defendant’s dangerousness argues in favor of

  detention. 18 U.S.C. § 3142(g)(2). In United States v. Stone, the Sixth Circuit clarified that the

  weight of the evidence against the defendant “goes to the weight of the evidence of dangerousness,

  not the weight of the evidence of the defendant’s guilt.” 608 F.3d at 948. Further, the Sixth Circuit

  “routinely affirms, on dangerousness grounds, the pre-trial detention of run-of-the-mill drug

  dealers, even without any indication that the defendant has engaged in violence.” Id. at 947 n.6

  (observing that “drug trafficking is a serious offense that, in itself, poses a danger to the

  community”). Accordingly, the Court finds that this factor weighs in favor of detention.

         Next, the Court must consider a host of factors in regard to the history and characteristics

  of Defendant, which factors the Court also finds weigh in favor of detention. 18 U.S.C. §

  3142(g)(3)(A). In Defendant’s reply [Doc. 97], he notes that before his arrest, he successfully



                                                   5

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 5 of 16 PageID #: 323
  started his own trucking dispatch business, and that upon release, he would be able to re-enter the

  workforce while on home confinement. Additionally, Defendant submitted six letters detailing his

  medical concerns and community and family support. Defendant states that he has lived in

  Knoxville for four years, and proffers that Victoria Green, a Knoxville resident and friend of

  Defendant, would be willing to act as a third-party custodian. However, the United States

  Probation Office reported to the Court in its May 22, 2020 Memorandum1 that after attempting to

  contact Ms. Green, it had not received a return call or any communication.              While the

  Memorandum states that the United States Probation Office attempted to contact Ms. Green on

  May 20, 2020, Defendant has failed to detail further communication between Ms. Green and the

  Probation Office. Additionally, while Defendant file several letters from family members and

  friends in support of his request, he failed to submit a letter or any further information on Ms.

  Green. See [Docs. 97-1–97-6].

         As part of this analysis, the Court considers Defendant’s criminal history, including both

  actual convictions and mere arrests or charges to assess the Defendant’s dangerousness, though

  the latter will typically weigh less heavily in favor of detention. United States v. Tolbert, Nos.

  3:09CR56 & 3:10CR30, 2017 WL 6003075, at *5 (E.D. Tenn. Dec. 4, 2017) (citations omitted).

  The PSR details Defendant’s arrests for carjacking, armed robbery, unlawfully driving away an

  automobile, receiving and concealing stolen property–motor vehicle, and felony firearm charges

  on February 17, 2008 in Detroit, Michigan. While all counts other than the charge for receiving

  and concealing stolen property were dismissed, Defendant was sentenced to two years of probation

  under the Holmes Youthful Trainee Act. Defendant claims that although “he did not successfully




         1
         The United States Probation Office reported to the Court that a copy of the May 22, 2020
  Memorandum had been provided to both parties.
                                                  6

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 6 of 16 PageID #: 324
  complete the diversionary program, the Court should consider [his] youth at the time of the

  conviction.” [Doc. 97 at 7]. However, the PSR details that four formal probation violations were

  filed from October 26, 2008 until July 25, 2012, including the revocation of the diversion program.

         Defendant additionally was convicted for hinder/obstruct/resisting arrest on May 7, 2009

  in Lansing, Michigan and arrested for larceny in a building and domestic violence on November

  4, 2009. Defendant was convicted for the delivery/manufacture of cocaine, heroin, or another

  narcotic less than fifty grams on October 31, 2010 in Ann Arbor, Michigan and was sentenced on

  March 10, 2011 to serve eleven months in jail and two years of probation. However, on August

  13, 2012, a warrant was signed for a violation of his probation, and his probation was ultimately

  terminated on February 4, 2020. Defendant was also arrested for brandishing a weapon and

  obstructing an officer on May 22, 2015, and while these charges were dismissed, he was convicted

  of brandishing a weapon and providing false information to a police officer. The PSR notes that

  Defendant provided an alias or false identification—Allan Rochon—during his May 22, 2015

  arrest. Ultimately, Defendant has a history of drug-related offenses and numerous violations of

  his probation, participation in criminal activity while under supervision, and prior weapons-related

  charges. The Court finds that this factor weighs in favor of detention.

         In the overall analysis, the Court also notes that Attorney General Barr detailed that “the

  medical risks associated with individuals being remanded into federal custody during the COVID-

  19 pandemic” should be considered as a part of the defendant’s “physical and mental condition.”

  See Memorandum for All Heads of Department Components and All United States Attorneys,

  Litigating Pre-Trial Detention Issues During the COVID-19 Pandemic, April 6, 2020, available

  at https://www.justice.gov/file/1266901/download. Here, the Court relies upon its subsequent

  analysis of the specific arguments under COVID-19 in the following section. At this juncture,



                                                   7

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 7 of 16 PageID #: 325
  however, Defendant has established that he suffers from asthma, and the Court will weigh

  Defendant’s medical condition in its decision.

         Finally, under the pertinent part of 18 U.S.C. § 3142(g)(4), the Court must consider “the

  nature and seriousness of the danger to any person or the community that would be posed by the

  person’s release.” “Drug trafficking is a serious offense that, in itself, poses a danger to the

  community.” United States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010) (referencing United

  States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989) (stating “[t]he risk of continued narcotic

  trafficking on bail constitutes a risk to the community”)). Further, the Court notes Defendant’s

  numerous probation violations and that the United States Probation Office has recommended that

  Defendant be detained. The Court has also considered Defendant’s proposed conditions of home

  confinement and supervision by his friend, Victoria Green, serving as a proposed third-party

  custodian. However, the United State Probation Office has not reviewed the suitability of Ms.

  Green’s residence, and the Court is unable to review whether Ms. Green would be able to influence

  the Defendant’s conduct or would be inclined to report any violations of conditions to the

  Probation Office or the Court. Accordingly, the Court finds that there are no conditions sufficient

  to address the concern for danger that Defendant poses to the community.

         B.      Effect of COVID-19

         Defendant argues that his asthma places him at risk of experiencing serious and potentially

  life-threatening complications if he contracts COVID-19, particularly in light of the nature of his

  detention at the Blount County Jail. Defendant points to the heightened threat of COVID-19 within

  incarceration settings, as he is detained with three other individuals—leaving him unable to

  socially distance—as well as that the measures in place at the detention facility are insufficient.




                                                    8

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 8 of 16 PageID #: 326
         Under 18 U.S.C. § 3142(i), the Court may “permit the temporary release of the person, in

  the custody of a United States marshal or another appropriate person, to the extent that the judicial

  officer determines such release to be necessary for preparation of the person’s defense or for

  another compelling reason.”      “The defendant has the burden of establishing circumstances

  warranting temporary release pursuant to § 3142(i).” United States v. Bothra, No. 20-1364, 2020

  WL 2611545, at *2 (6th Cir. May 21, 2020).2

         Defendant is currently detained at the Blount County Jail. The Court is sympathetic to

  Defendant’s concerns and acknowledges the unprecedented nature of COVID-19 pandemic and

  its effect nationwide and within Tennessee. “[A]s acknowledged by the Centers for Disease

  Control and Prevention (“CDC”), incarcerated individuals face an even greater risk of

  transmission, given the conditions frequently present in correctional and detention facilities.”

  United States v. Terry Pruitt, No. 17-CR-20183-4, 2020 WL 1698661, at *6 (E.D. Mich. Apr. 8,

  2020) (citing United States v. Kennedy, No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich. Mar.

  27, 2020)).     “These conditions include, among other things, the highly congregational

  environment, the limited ability of incarcerated persons to exercise effective disease prevention

  measures (e.g., social distancing and frequent handwashing), and potentially limited onsite

  healthcare services. Id.

         However, “a defendant should not be entitled to temporary release . . . based solely on

  generalized COVID-19 fears and speculation.” United States v. Clark, No. 19-40068-01-HLT,

  2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Instead, “the court must make an individualized




         2
           Additionally, under 18 U.S.C. § 3142(i), “the release must be ‘temporary,’ no longer than
  needed to complete the ‘necessary’ defense preparations or to resolve the other ‘compelling’
  circumstances.” United States v. Shelton, No. 3:19-CR-14, 2020 WL 1815941, at *3 (W.D. Ky.
  Apr. 9, 2020) (internal citation omitted).
                                                   9

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 9 of 16 PageID #: 327
   determination as to whether COVID-19 concerns present such a compelling reason in a particular

   case that temporary release is necessary[.]” Id.; see, e.g., Pruitt, 2020 WL 1698661 at *6 (“While

   the generalized risks of COVID-19 cannot be disputed, courts evaluating whether pretrial release

   is necessary must evaluate the particularized risks posed to an individual defendant.”)

   (citing United States v. Lee, No. 19-20112, 2020 WL 1540207, at *3 (E.D. Mich. Mar. 30, 2020)).

          As the Court previously detailed in United States v. Haun, No. 3:20-cr-24-4 (E.D. Tenn.

   Apr. 10, 2020) [Doc. 31], the Court will adopt the reasoning of the Eastern District of Michigan

   and evaluate “the impact of COVID-19 on the pretrial release calculus . . . [under] the following

   four factors:

          (1) the original grounds for the defendant’s pretrial detention, (2) the specificity of
          the defendant’s stated COVID-19 concerns, (3) the extent to which the proposed
          release plan is tailored to mitigate or exacerbate other COVID-19 risks to the
          defendant, and (4) the likelihood that the defendant’s proposed release would
          increase COVID-19 risks to others.

   Pruitt, 2020 WL 1698661 at *6 (citing Clark, 2020 WL 1446895 at *2). Like Defendant Rochon,

   the defendant in Pruitt sought temporary release pursuant to 18 U.S.C. § 3142(i), and the court

   found that “these factors have been applied in the context of motions for release under 18 U.S.C.

   § 3142(i)” and are relevant in a case where the defendant originally consented to detention before

   seeking pretrial release. Id.

          First, as discussed above, the § 3142(g) factors demonstrate that Defendant presents a

   danger to the community, and that no condition or combination of conditions would reasonably

   assure the safety of the community. This factor weighs decidedly in favor of Defendant’s

   continued detention.

          Next, the Court considers Defendant’s specific COVID-19 concerns. While Defendant has

   established that he has asthma, the Court notes that Defendant reported to the United States



                                                    10

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 10 of 16 PageID #: 328
   Probation Office that he did not currently use an inhaler or take any medication for his asthma.

   However, Defendant subsequently filed letters of support which detail his history of asthma, as

   well as his current Bureau of Prisons Health Systems records noting a diagnosis of asthma and an

   albuterol inhaler [Doc. 98-1]. The Court acknowledges that this condition “may place Defendant

   in a category of persons with a heightened risk if infected with COVID-19.” United States v.

   Patino, No. 18-CR-20451, 2020 WL 1676766, at *5 (E.D. Mich. Apr. 6, 2020); see, e.g., United

   States v. Roscoe, No. 19-CR-20537, 2020 WL 1921661, at *6 (E.D. Mich. Apr. 21, 2020) (“The

   Court takes Defendant’s medical concerns seriously, as the CDC has warned that ‘[p]eople with

   moderate to severe asthma may be at higher risk for getting very sick from COVID-19.’”) (internal

   citation omitted).

          However, the Court also considers the measures in place at the Blount County Jail to

   mitigate exposure to the virus. The Government detailed [Doc. 91-1] the procedures in place at

   the detention facility to ensure the safety of the inmate population, staff, and visitors. First, newly

   arriving inmates are not placed within the general population for two weeks in order to screen for

   symptoms and are transferred into general population units only after they have completed the

   screening process and show no symptoms for fourteen days. Additionally, upon arrival, medical

   staff is notified if an arriving inmate’s temperature is 101 or above. Further, all individuals,

   including employees, have their temperature checked before entering the secured side of the

   building, outside volunteers are no longer allowed in the building, and only a limited number of

   video visitation kiosks are operating. All incarcerated inmates receive temperature checks twice

   weekly, and the entire detention facility is sanitized twice weekly with Electrostatic Clorox

   cleaning equipment. Inmates are given cleaning supplies a minimum of three times per week.

   Lastly, inmates are not moved outside the detention facility except for Federal Court transports



                                                     11

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 11 of 16 PageID #: 329
   and life sustaining doctor appointments. Correction deputies now work a 32-hour work week.

   Finally, if there is a positive test result for COVID-19, the inmate will be transported to the

   University of Tennessee for treatment.

          However, Defendant alleges that the measures in place at the detention facility are

   insufficient, as it is unclear how many testing kits or personal protective equipment are available

   to detainees. Defendant also claims that “[t]he government’s position that [he] would be safer in

   custody is further undermined by the fact that deputies, nursing staff, maintenance workers,

   contracted workers, state inmates, and administrators go in and out of the facility on a daily basis.”

   [Doc. 97 at 5]. Lastly, Defendant asserts that although inmates are given cleaning supplies a

   minimum of three times a week, the Center for Disease Control guidelines call for more, and due

   to time constraints, inmates are essentially unable to adequately disinfect commonly shared

   surfaces.

          In United States v. Domique Chandler, No. 3:19-cr-160-TAV-HBG-2 (E.D. Tenn. May 5,

   2020) [Dc. 58], referenced by Defendant in his reply brief, Chief Chris Cantrell testified regarding

   the COVID-19 procedures in place at the Blount County Jail. In particular, the Court summarized

   Chief Cantrell’s testimony as:

          Chief Cantrell confirmed and further explained these mitigation measures.
          Additionally, he stated that the population of the jail is greatly reduced, although
          still twenty-three inmates above capacity. Chief Cantrell stated that inmates are
          given masks to wear, although they are not required to wear them during their
          recreation time.
          ...
          Chief Cantrell stated that all inmates can purchase soap or are given soap upon
          request, if they are indigent. He stated that the jail is sanitized weekly with a
          chemical spray and that inmates are given cleaning supplies to clean their cells three
          times each week.
          ...
          Chief Cantrell acknowledged that it is difficult to remain six feet away from other
          inmates in the jail. However, he stated that inmates have the choice to remain in
          their cells, rather than coming into the day room for their recreation time and that


                                                    12

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 12 of 16 PageID #: 330
          an inmate can ask to move to “lockdown,” which would permit that person to be in
          a cell alone with one hour of recreation daily.
          ...
          Finally, Chief Cantrell stated that the jail will administer COVID-19 tests, obtained
          from and/returned to Blount County Memorial Hospital next door, if an inmate
          reports exposure to someone with COVID-19 or if an inmate has symptoms such
          as a persistent, unexplained fever.

   [Id. at 13–14].

          In the instant case, there are no confirmed cases of the COVID-19 virus at the Blount

   County Jail. See United States v. You, No. 20-5390, at 2 (6th Cir. Apr. 22, 2020) (PACER)

   (“Critical here, however, there are no known COVID-19 cases at [the defendant’s] present facility

   . . . [and] her facility has implemented precautionary measures to protect those detained in the

   facility.”), cited in United States v. Davis, No. 2:19-CR-196-JRG-CRW, 2020 WL 1977219, at *3

   (E.D. Tenn. Apr. 24, 2020).

          Additionally, the Court finds that Defendant has failed to show that the mitigation measures

   in place are not sufficient. Chief Cantrell’s testimony in an earlier proceeding before the Court

   demonstrates that detainees at the Blount County Jail have access to testing obtained from Blount

   County Memorial Hospital if they report exposure to someone with COVID-19 or if an inmate has

   symptoms such as a persistent, unexplained fever. While the Court acknowledges the difficulty in

   social distancing at a detention facility, the Government has detailed the measures in place with

   regard to testing, quarantining, and treatment.

          Finally, the Court finds no evidence that the detention facility could not provide Defendant

   with adequate medical care or transport him to a hospital if he became seriously ill. See United

   States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *6 (D. Kan. Mar. 25, 2020). “The

   mere possibility of an outbreak at his facility does not equate to a compelling enough reason to

   justify his release.” United States v. Smoot, No. 2:19-CR-20, 2020 WL 1501810, at *3 (S.D. Ohio



                                                     13

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 13 of 16 PageID #: 331
   Mar. 30, 2020). “Courts have also been reluctant to find that generalized fears of contracting

   COVID-19, without more, constitute a compelling reason.” United States v. Bothra, No. 20-1364,

   2020 WL 2611545, at *2 (6th Cir. May 21, 2020) (holding the district court did not abuse its

   discretion where “[i]t acknowledged that [Defendant] had health issues rendering him more

   vulnerable to contracting the virus [in complications from a traumatic brain injury]” but “found he

   was no more vulnerable while detained than he would be in the community, where (in contrast to

   the detention center at his facility) the virus was rampant and he would have to seek outside

   medical attention”). Although Defendant has a heightened risk of serious illness, if he contracts

   COVID-19, he has failed to demonstrate how the measures in place at the detention facility are

   insufficient to mitigate his risk of contracting the virus or to care for him if he did.

           Next, the Court reviews whether the proposed conditions of release are tailored to mitigate

   or exacerbate other COVID-19 risks to the Defendant. Defendant proposes being released to home

   confinement with Ms. Victoria Green serving as a third-party custodian. Additionally, Defendant

   has detailed that he would be able to continue his past employment while on home confinement.

   However, as the Court has previously detailed, Defendant has not updated the Court about any

   contact by the United States Probation Office with Ms. Green, and he does not “identify any

   COVID-19 precautions being implemented there.” United States v. Pruitt, No. 17-CR-20183-4,

   2020 WL 1698661, at *7 (E.D. Mich. Apr. 8, 2020) (citing Smoot, 2020 WL 1501810, at *3).

   Therefore, the Court finds that this factor does not weigh in favor of detention or release.

           Lastly, Defendant’s proposed conditions of release would increase the risk to others of

   contracting COVID-19. “A defendant who is unable to comply with conditions of release poses

   potential risks to law enforcement officers who are already tasked with enforcing shelter-in-place

   orders in many cities and counties, pretrial services officers who come into contact with the



                                                     14

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 14 of 16 PageID #: 332
   defendant for supervision, and others if that individual is taken back into custody.” Clark, 2020

   WL 1446895, at *7. Here, the Court has already detailed that Defendant also has a previous history

   of failing to abide by conditions of his probation; therefore, the Court cannot ensure that he would

   abide by the current conditions of release. See Pruitt, 2020 WL 1698661 at *7 (“Pruitt’s history

   of probation violation and nonappearance renders these concerns all the more troubling.”); Smoot,

   2020 WL 1501810 at *3 (“Most importantly, however, Defendant’s extensive criminal history

   establishes that he has ‘been unable or unwilling to remain law-abiding for most of his adult life;’

   hence, the Court ‘has no reason to believe that he would suddenly become compliant now.’”)

   (quoting Clark, 2020 WL 1446895 at *7). The Court also notes the enhanced personal risk to the

   probation officers assigned to supervise Defendant, in connection with his previous history of non-

   compliance. See, e.g., United States v. Aiad-Toss, No. 19-00521, 2020 WL 1514482, at *2 (N.D.

   Ohio Mar. 30, 2020). Therefore, this factor also weighs in favor of Defendant’s continued

   detention.

          Ultimately, under the individualized circumstances of this case, the COVID-19 pandemic

   is not a compelling reason for Defendant’s temporary release, given the fact he does not claim that

   he is suffering from symptoms of the virus or that the Blount County Jail has had any known cases

   of the virus. Although Defendant’s asthma may place him at an increased risk of severe illness if

   he did contract COVID-19, the Court must balance this risk against his dangerousness to the

   community, the existence of significant protective measures at the jail, and the risk that he could

   also contract COVID-19 on release and pass it on to others. Defendant’s medical condition alone

   is not sufficient to rebut the evidence presented by the Government of the protective measures and

   monitoring practices at the jail and of Defendant’s dangerousness. See United States v. Jackson,

   No. 1:19-CR-730, 2020 WL 1890701, at *2 (N.D. Ohio Apr. 16, 2020) (“But even assuming that



                                                   15

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 15 of 16 PageID #: 333
   Jackson’s asthma places him at a higher risk for contracting the COVID-19 virus, the Court finds

   that Jackson is not entitled to temporary release.”); United States v. Martin, No. PWG-19-140-13,

   2020 WL 1274857, at *4 (D. Md. Mar. 17, 2020) (denying request for release due to COVID-19—

   notwithstanding defendant’s asthma, high blood pressure, and diabetes—noting that location

   monitoring puts pretrial services officers at risk); cf. United States v. Sanders, No. 2:19-CR-20288,

   2020 WL 2320094, at *5 (E.D. Mich. May 11, 2020) (releasing defendant diagnosed with

   hypertension under 18 U.S.C. § 3143 where defendant proposed a responsible third-party

   custodian, there had been multiple positive tests at his detention facility, and “there has not

   previously been any judicial finding as to grounds warranting defendant’s pretrial detention”).

   III.   CONCLUSION

          Ultimately, an examination of specific factors related to Defendant’s individualized risk of

   contracting the COVID-19 virus does not establish that Defendant’s pretrial release is warranted.

   Further, the Government has proven by clear and convincing evidence that Defendant presents a

   danger to the community and that no condition or combination of conditions could reasonably

   assure the safety the community. Accordingly, Defendant is ORDERED DETAINED pending

   further proceedings in this case.

          IT IS SO ORDERED.

                                                  ENTER:



                                                 Debra C. Poplin
                                                 United States Magistrate Judge




                                                    16

Case 3:19-cr-00146-TAV-DCP Document 104 Filed 06/17/20 Page 16 of 16 PageID #: 334
